DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 2, 2022.
In the August 2, 2022 Response, Applicants traversed the restriction and argued that the “different species must be mutually exclusive (see M.P.E.P. § 806.04(f))” (see page 3).
MPEP 806.04 states “[W]here an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct.” Further, “[S]pecies may be either independent or related under the particular disclosure. Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent inventions” (emphasis added) (see MPEP 804.04(b)).  Applicants’ original disclosure does not support a combination of all of the embodiments.  However, upon further examination, Species A and Species B have been combined into a single species embodiment.  The remaining species, as identified in the May 5, 2022 Restriction are deemed patentable distinct embodiments.  
For Applicants convenience, the following Chart has been created to identify the corresponding disclosure in the original disclosure that establishes that each remaining species is patentable distinct embodiments. 
After reexamination of the Species, and in view of the Election filed on August 2, 2022, claims 1-12 are herein examined in this Office Action.  
Species
Original Disclosure


Species A - injecting gas through a screened well or open tube and into the aquifer through a natural aquifer material and Species B - injecting gas into the aquifer through a natural aquifer material
“In one embodiment (schematically depicted in Figures 5 and 6) at 120, one could sparge gas through natural aquifer material such as sand or gravel” (see paragraph [0045] and figure 2B)

Encompasses claims 1-12 & 24-26


Species C - Injecting gas through a screened well or open tube into an emplaced porous material” corresponds to
“Embodiments (schematically shown in Figures 9 and 10) at 122 involves sparging gas through emplaced porous media in man-made trenches using gravel or sand or other materials. Under its natural horizontal flow gradient, groundwater will flow through one side of the trench and back out the opposite side” (see paragraph [0046] and figure 2B)

Encompasses claims 13-23


Species D - extracting the groundwater near the water table or top of the confined aquifer that contains the concentrated PFAS
“As an addition or alternative to embodiments (schematically shown in Figure 5 or 6) at 124 sparging is performed to concentrate PFAS in groundwater near the water table and then this concentrated water is extracted using groundwater pumping or other methods” (see paragraph [0045] and figure 2B)

Encompasses claims 1-12 
Species E - the PFAS remains sequestered in the mix of air and groundwater near the top of the water table or top of the confined aquifer
“alternative 128 may be employed to sequester PFAS where materials in the aquifer or trench near the water table using activated carbon, ion exchange resins, zeolites, geologic material, or gases.” (see paragraph [0046] and figure 2B)

Encompasses claims 13-25
Species F - reducing the treatment volume required for in-situ remediation
“at 126 sparging to create a buoyant material on the surface of the groundwater unit is performed and the buoyant material is then removed by known methods such as using shallow wells above the water table that are subjected to suction” (see paragraph [0045] and figure 2B) 

Encompasses claim 26


Drawings
Figure 2A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Paragraph [0043] of the specification states that figure 2A discloses a “conceptual outline and flow chart of the preferred embodiments of the invention” and also discloses that “[A]t 150, prior art sparging inside a recirculation well is well known but has proven relatively ineffective for most groundwater contaminants. At 160, sparging inside a recirculation well drilled in an aquifer via collection of foam on top of the water in a well has already been proposed in several prior art solutions such as W02017/210752 to Phillips et al. and U.S. Patent 10,752,521 to Nelson. Similarly, conventional gas sparging at 115 through porous media to volatilize contaminants such as chlorinated solvents and/or bioremediate degradable contaminants such as dissolved hydrocarbons is likewise well known.”  Any figures disclosing prior art should include the appropriate legend, such as “Prior Art.” 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “injecting gas” and the “water table” limitations must be shown or the feature(s) canceled from the claim(s).  The injection of gas through a screened well or open tube and into the aquifer through a natural aquifer material must be illustrated.  The figures show a casing component and air channels component, which is the air travel path after it has entered the aquifer.  However, the figures fail to illustrate the "injecting gas" feature of the method.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
It is noted that there are references disclosed in the Background of the Invention section of Applicants’ specification that is not disclosed in an Information Disclosure Statement. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Suggestion 
Applicants may consider amending claim 7, as follows “the groundwater extraction trench to….”, to ensure consistent claim language throughout the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water table" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shallow groundwater" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the groundwater" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are also rejected by virtue of its dependency. 
Claim 6 recites “further comprising the step of extraction through a groundwater extraction trench.”  Claim 6, which is dependent on claim 1 recites “c) extracting the groundwater near the water table or top of the confined aquifer that contains the concentrated PFAS.”  It is unclear if the “step of extraction” in claim 6 is a separate and distinct step of the claimed method or if it is a component of the step “c) extracting” limitation of claim 1.  Claim 7 is also rejected for the same reasons. 
Claim 7 recites “further comprising a seal and/or check valve near the water table in the trench….”  Claim 7 is dependent on claim 6, which recites “further comprising the step of extraction through a groundwater extraction trench.”  The “seal and/or check valve” limitation is deemed indefinite as each of these structural elements have no structural relationship to another structural component of the claimed method.  For example, the “seal and/or check valve” limitation are not structurally connected to an extraction device and/or a pipeline.  In claim 6, the limitation “groundwater extraction trench” is understood as a long cut hole dug in the ground. Thus, it is unclear how a structural element, such as a valve, is connected to a hole dug in the ground. 
Claim 7 recites “a seal and/or check valve …to selectively permit buoyant material and water to flow upward.”  It is unclear if the “seal and/or check valve” limitation is a feature of the step c) extraction limitation or a feature of the step b) allowing buoyant material to rise limitation. 
Claim 8 recites the limitation "the water table" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the shallow groundwater" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 are also rejected by virtue of its dependency. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by US PUB 2021/0171365 A1 (hereinafter US 365) or, in the alternative, under 35 U.S.C. 103 as obvious over US PUB 2021/0171365 A1 (hereinafter US 365) in view of US PUB 20080175671 A1 (hereinafter US 671) and as evidenced by "water table". Encyclopædia Britannica. Encyclopædia Britannica Online. Encyclopædia Britannica Inc., 2015. Web. 17 Jun. 2015 <http://www.britannica.com/science/water-table>.
Regarding claims 1, 10 and 12, US 365 discloses a method and system for treating groundwater or groundwater and soil, containing per- and polyfluoroalkyl substances (PFAS) (see US 365 abstract, paragraphs [0001] & [0006]-[0010]) and discloses that the “the system requires a groundwater well screened at appropriate depths based on site-specific geology and PFAS location in the subsurface” (see paragraph [0009]), which is deemed method for the decontamination of a subsurface aquifer containing one or more PFAS contaminants.  Further, Figure 2 of US 365 illustrates the well is below ground water level, which is understood to be an aquifer.  Therefore, the system of US 365 is decontamination of a subsurface aquifer. 
US 365 discloses injecting air into a fine bubble diffuser that is located near the bottom of a groundwater well (see US 365 paragraph [0006], [0016], [0017], and figure 2), which is deemed injecting gas and into the aquifer through a natural aquifer material.  Herein, the groundwater water well, which the injected air travels through, is formed through the aquifer, and thus, the injected gas is going through a natural aquifer material.  US 365 that the ground water well bore has a well casing, typically  PVC, formed therein (see US 365 paragraph [0016] and figure 2), which is deemed injecting gas through an open tube.  US 365 discloses that the groundwater well has influent and effluent screen portions and can also be continuous screens (see US 365 paragraphs [0008], [0009], [0016] & [0020] and figure 2), which is deemed injecting gas through a screened well.  US 365 discloses “[A]ir is injected into the fine pore diffuser where bubbles are created and PFAS partitions into the air/water interfaces of the bubbles. The bubbles rise and form a foam at the groundwater table” (see US 365 paragraph [0009]), which is deemed injecting gas so as to form a buoyant material in the aquifer, the one or more PFAS contaminants accumulating in the buoyant material
US 365 discloses that the bubbles created, which contains at least a portion of the PFAS contaminant, will rise and form a foam at the groundwater table. (see US 365 paragraph [0006], [0007], [0009], [0018], p0036], figure 2 and Table 3), which is deemed allowing the buoyant material to rise to the water table, concentrating the PFAS in the shallow groundwater.  The bubbles and the formed foam are deemed buoyant material.  Figure 2 illustrates the well is below ground water level, which is understood to be an aquifer, and the foam is being collected at or near the top of the ground water level, which is deemed allowing the buoyant material to rise to the top of a confined aquifer.  US 365 discloses, unless foam is immediately removed, some of the PFAS contaminant may dissolve back into the water column (see US 365 paragraph [0032), which is deemed allowing the buoyant material to rise to the water table or the top of a confined aquifer where some of the PFAS will desorb from the buoyant material. 
US 365 discloses that the risen foam is removed from the well by a foam capturing device, such as vacuum extraction blower or pump, porous extraction device, in-well pump or a floating foam capturing devices, wherein the bubbles rise and form a foam at the ground water table and is then removed by the foam capturing device. (see US 365, paragraphs [0009], [0018], [0030]-[0032], and figure 2).  “In its simplest configuration, the foam capturing device 9 is an adjustable expansion chamber connected to the end of the vacuum pipe. In addition, a funnel-shaped device or fine screen may be inserted in or above the foam head to assist with foam accumulation, concentration, and capture” (see US 365 paragraph [0018]), which is deemed extracting the groundwater near the water table or top of a confined aquifer that contains the concentrated PFAS, as recited in claims 1 and 8, which is deemed the step of extracting buoyant material with a vacuum above the water table, as recited in claim 10.
Herein, US 365 disclose that “bubbles are created and PFAS partitions into the air/water interfaces of the bubbles. The bubbles rise and form a foam at the groundwater table” (see US 365 paragraph [0009]), thus by the air/water interfaces of the bubbles/foam, the action of the foam capturing device would necessarily include the capture of a portion of groundwater, air and contaminants with the bubble/foam component. 
Herein, US 365 discloses that the foam capturing device is above the ground water level (see US 365 figure 2.  Claim 10 recites “a vacuum above the water table.”  According to Encyclopedia Britannica a water table is defined as the “upper level of an underground surface in which the soil or rocks are permanently saturated with water. The water table separates the groundwater zone that lies below it from the capillary fringe, or zone of aeration, that lies above it. The water table fluctuates both with the seasons and from year to year because it is affected by climatic variations and by the amount of precipitation used by vegetation. It also is affected by withdrawing excessive amounts of water from wells or by recharging them artificially” (see Encyclopedia Britannica).  In US 365, the foam capturing device is illustrated as being above the ground water level, and discloses that the foam capturing device is may be inserted in or above the foam (see US 365 paragraph [0018] and figure 2).  Therefore, US 365 is deemed to disclose a vacuum above the water table.
In the alternative, if US 365 does not explicitly disclose a “injecting gas into the aquifer through a natural aquifer material”, then this feature is nonetheless rendered obvious by US671.  
US 671 discloses a system and method for the in-situ removal or remediation of contaminants in a soil formation containing a subsurface groundwater aquifer by injecting oxidants and a compressed gas into a region containing contaminated water (see US 671 abstract and paragraph [0026] and figures 3-7).  US 671 discloses that air, nitrogen, oxygen or carbon dioxide can be used as the gas to be injected into the subsurface groundwater aquifer (see paragraph [0045]). In US 671, the injection of gas is via an injector in an elongated tube in the bore hole (see US 671 paragraphs [0038] and [0039] and figures 5 & 6). US 671 disclose that  “the injection well 65 can be a bore hole 75 that extends downwardly from the ground-level surface 20 of the surrounding earth and includes a bottom portion 80 that extends into or below the contaminant plume 15 a. The bottom portion 80 of the bore hole 75 can include a highly porous media layer 85 disposed therein to permit the oxidants and/or compressed gas exiting the injector 70 to permeate into the contaminated plume 15 a” (see US 671 paragraph [0038]; see also figure 6). 
US 671 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal or remediation of contaminants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the bore hole/highly porous media layer/elongated tube/injector feature of US 671 as a means for introducing air into the well bore/well casing of US 365 because the highly porous media layer being disposed within the bore hole/elongated tube allows for the compressed air being disposed therein to exit the injector 70 and permeate into the contaminated plume 15 a (see US 671 paragraph [0038]).  Additionally, it would have been obvious to one of ordinary skill in the art to use the bore hole/highly porous media layer/elongated tube/injector feature of US 671 as a means for introducing air into the well bore/well casing of US 365 and reasonably expect the resulting apparatus to work as US 365 intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claims 2 and 9, US 365 or modified US 365 discloses the invention as discussed above in claim 1 and claim 8, respectively. Further, US 365 or modified US 365 discloses that after the foam/air mixture is removed from the well, it is piped to a knock-out vessel where the foam condenses to a liquid and the air is discharged (see US 365 paragraphs [0007], [0009], & [0019] and figure 2), which is deemed the  step of collecting the buoyant material for treatment.
Regarding claim 3, US 365 or modified US 365 discloses the invention as discussed above in claim 1. Further, US 365 or modified US 365 discloses “the system requires a groundwater well screened at appropriate depths based on site-specific geology and PFAS location in the subsurface” (see US 365 paragraph [0009]; see also paragraph [0006] and figure 2), which is deemed the aquifer material is comprised of one or more of the following: gravel, sand, silt, clay or some combination thereof.  An aquifer is understood to be any subsurface soil bearing water.  Thus, in US 365 the subsurface, which a well bore/well casing is formed to access groundwater, is deemed an aquifer.  A subsurface of soil is composed of a mixture of sand silt and/or clay.  Thus, the subsurface of US 365 will necessary contain at least some portion of sand, silt, or clay.  
Regarding claim 11, US 365 or modified US 365 discloses the invention as discussed above in claim 10. Further, US 365 or modified US 365 discloses the step of breaking the buoyant material (see rejection of claim 10).  The action of the foam capturing device, i.e. a vacuum, will necessarily cause a breakage in the bubbles/foam.  That is, the action of the vacuum will suction a portion of the foam and thus, cause a breakage in the foam. 
Claim Rejections - 35 USC § 103

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 365 or modified US 365 as applied to claims 1 and 8 above, and further in view of WO 2019/111238 A1 (hereinafter WO 238).
Regarding claims 4 and 9, US 365 or modified US 365 discloses the invention as discussed above in claim 1 and claim 8, respectively. US 365 or modified US 365 does not explicitly disclose the step of extraction through phytoremediation, as recited in claim 4, and the step of extraction of buoyant material with phytoremediation, as recited in claim 12. 
WO 238 a method and apparatus is disclosed for separating an amount of a perfluoroalkyl or polyfluoroalkyl substance (PFAS) from water which is contaminated with the substance (see WO 238 abstract and page 4, lines 12-22).  The method comprises introducing the flow of gas into a chamber, producing a froth layer containing gas bubbles, an amount of water and a portion of the PFAS contaminant and then removing at least a portion of the froth layer (see WO 238 page 4, lines 12-22).  WO 238 discloses that is it known in the art that groundwater wells, which have been used to treat ground water containing contaminants is followed by in-situ aerobic bioremediation (see WO 238, page 3, line 28 – page 4, line 4).  The in-situ aerobic bioremediation will contribute to the oxygenation of the ground surrounding the well (see WO 238, page 3, line 28 – page 4, line 4).  Phytoremediation is a type of bioremediation that removes contaminants with the use of plants.
WO 238 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal or remediation of contaminants.3
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use in-situ aerobic bioremediation, which includes phytoremediation, after the extraction step in US 365 or modified US 365 because it would contribute to the oxygenation of the ground surrounding the well.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 365 or modified US 365 as applied to claim 1 above, and further in view of US PAT 6,210,955 B1 (hereinafter US 955).
Regarding claim 5, US 365 or modified US 365 discloses the invention as discussed above in claim 1. US 365 or modified US 365 does not explicitly disclose the step of extraction using groundwater extraction wells.
US 955 discloses in-situ remediation of contaminated soil in by introducing at least one treating agent and transporting to an underground in-situ treatment zone (see US 955 abstract and col 4, line 66 – Col 6, line 63).  In US 955 “foams … are produced in a foam generator and injected through a foam injection well, either a horizontal or vertical well into the subsurface region below the contaminated soil treatment zone. Thereafter, the foam flows through the contaminated treatment zone, desorbing pollutants and carrying the pollutants with the foam to a vacuum extraction well by which the foam is removed from the subsurface and carried to a foam separator” (see US 955, col. 8, lines 4-12).  “Even more precise control of foam placement is achieved by establishment of pressure gradients in the soil, for example through combined pressurization of the injection wells and the strategic placement of vacuum extraction wells in the desired direction of foam migration” (see US 955 col. 7, lines 43-48; see also col 8, lines 48-63 and figures 1 & 2).
US 955 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal or remediation of contaminants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 365 or modified US 365 to include extraction wells, as disclosed in US 955 because the use of extraction wells will provide enhanced control of foam placement. Also, the extraction wells will provide greater control of the location of foam/contaminant removal location. 
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 365 or modified US 365 as applied to claim 1 above, and further in view of CN 110255638 A (hereinafter CN 638).
Regarding claims 6 and 7, US 365 or modified US 365 discloses the invention as discussed above in claim 1. Further, US 365 or modified US 365 does not explicitly disclose the step of extraction through a groundwater extraction trench, as recited in claim 6, and does not explicitly disclose a seal and/or check valve near the water table in the trench to selectively permit buoyant material and water to flow upward, as recited in claim 7. 
CN 638 discloses system and method for in-situ extraction and treatment of contaminated groundwater containing nonaqueous phase liquid (see CN 638 abstract and paragraphs [0002], [0009]-[0017).  In the background art, CN 638 discloses that “the traditional extraction remediation method is to build an extraction well in the polluted area, and then pump out the contaminated groundwater and then treat it with sewage treatment equipment to complete the remediation” (see CN 638 paragraph [0005]). In CN 638, “the groundwater extraction wells are a plurality of working wells working in parallel, and the extraction outlet and the main inlet of each of the working wells are respectively connected to the extraction module and the injection module” (see CN 638 paragraph [0017]; see also paragraph [0022], [0025], [0034] & [0037]) and “the non-aqueous liquid extraction device 1, the extraction control valve 3, the extraction water pump 5 and the sewage treatment equipment 7 are connected by pipelines in sequence, and the non-aqueous liquid extraction device 1 is immersed in the non-aqueous phase layer in the groundwater extraction well 10” (see CN 638  paragraph [0037]; see also figure 1 and paragraphs [0012], [0015], [0016], [0034] & [0037]).  
Herein, an extraction well and an extraction trench are understood to reflect the same mechanism within the extraction process.  That is, a trench is understood to be a long cut hole dug in the ground and a well is understood to be a deep hole dug in the ground to obtain a substance, such as water.   Thus, both trench and well are both essentially a type of hole dug in the ground. In CN 638, the groundwater extraction well feature is a understood to be a groundwater extraction trench.  
CN 638 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal or remediation of contaminants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the groundwater extraction well and extraction control valve features of CN 638 in the method and system of US 365 or modified US 365 because the groundwater extraction well and extraction control valve features will provide greater control of the location and the amount of foam/contaminant removed.  
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 365 or modified US 365 as applied to claim 1 above, and further in view of US PAT 6,210,955 B1 (hereinafter US 955).
Regarding claim 6, US 365 or modified US 365 discloses the invention as discussed above in claim 1. Further, US 365 or modified US 365 does not explicitly disclose the step of extraction through a groundwater extraction trench. 
The disclosure of US 955 is discussed above (see rejection of claim 5). As established above, US 955 is analogous prior art.  A well is a hole or shaft that is cut into the earth.  A trench is a long cut in the ground, which can be any direction.  Thus, the disclosure of an extraction well, as disclosed in US 955 would also encompass an extraction trench.  Figures 1A and 2A illustrate the extraction well is present in the groundwater.  In addition, Figure 1A and 2A illustrate the extraction well has two portions, i.e. a horizontal well and a vertical well. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 365 or modified US 365 to include extraction wells, as disclosed in US 955 because the use of extraction wells will provide enhanced control of foam placement. Also, the extraction wells will provide greater control of the location of foam/contaminant removal location. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 365 in view of US 955  or modified US 365 in view of US 955 as applied to claim 6 above, and further in view of WO 238.
Regarding claim 7, US 365 in view of US 955 or modified US 365 in view of US 955 discloses the invention as discussed above in claim 1. Further, US 365 in view of US 955 or modified US 365 in view of US 955 does not explicitly disclose a seal and/or check valve near the water table in the trench to selectively permit buoyant material and water to flow upward.
The disclosure of WO 238 is presented above (see rejection of claims 4 and 12).  As established above, WO 238 is analogous prior art. 
WO 238 discloses that a valve can be used to control the flow of a substance of inflow and outflow lines (page 13, lines 28-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a valve in the extraction well of US 365 in view of US 955 or modified US 365 in view of US 955 because the opening and closing of a valve would contribute to achieving the difference in pressurization between the injection wells and the extraction wells.   Further, a valve will assist in controlling the amount and time one of ordinary skill in the art will have access to the buoyant material at the top of the ground water, either water table or top of a confined aquifer, to be extracted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1, 3, 6, 8, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 12, 27, 29, 30, and 33 of copending Application No. 17721529 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the copending application 17721529 read on the claims of the present application.  The copending claims recite substantially the same application, i.e. injecting a gas through an open tube and through a natural aquifer material, a buoyancy material will rise and extract the PFAS contaminant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773